Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Please cancel the withdrawn claims 12-14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Broadus et al. (US 10,843,443), does not disclose ‘a heat-shrinkable multilayer film consisting of: an outer surface layer including an aromatic polyester resin; a first adhesive resin; an intermediate layer including a polyamide resin; a barrier layer comprising EVOH; a second adhesive resin; and an inner surface layer including a sealable resin comprising a polyethylene resin; wherein the polyamide resin constituting the intermediate layer is a mixture of 88 to 86 wt% of nylon 6-66 and 12 to 14 wt% of nylon 6I-6T; a total thickness of the heat-shrinkable multilayer film is from 95 to 160 µm; a thickness of the intermediate layer including the polyamide resin is from 17 to 47 µm; a thickness of the inner surface layer is 55 µm to 87 µm; a ratio of thickness of the intermediate layer including the polyamide resin to the total thickness of the heat-shrinkable multilayer film is from 18 to 29%, and the heat-shrinkable multilayer film being laminated in the order of the outer surface layer comprising the aromatic polyester resin, the first adhesive resin, the intermediate layer comprising the polyamide resin, the barrier layer comprising the EVOH, the second adhesive resin, and the inner surface layer comprising the polyethylene resin”. 
The closest prior art, Broadus et al., discloses a heat shrinkable multilayer film having an outer polyester layer, an inner barrier layer, and an inner surface layer including a sealable resin. The sealable resin includes polyethylene resin. The barrier layer is blend of PA6/66 and PA6I/6T. Broadus et al. discloses all embodiments where the blend comprises 90% PA6/66 and 10% PA6I/PA6T which is outside the applicants claimed range of 88 to 86 wt% of nylon 6-66 and 12 to 14 wt% of nylon 6I-6T. Broadus discloses a film with a total thickness of the heat-shrinkable multilayer from to be from 30.2 to 70.4 µm wherein the claimed total thickness is from 95 to 160 µm. Broadus does not disclose that the heat shrinkable multilayer film consists of a laminate in the order of the outer surface layer comprising the aromatic polyester resin, the first adhesive resin, the intermediate layer comprising the polyamide resin, the barrier layer comprising the EVOH, the second adhesive resin, and the inner surface layer comprising the polyethylene resin. The prior art does not provide motivation to modify the prior art of reference to arrive at the claimed invention. Thus, the examiner finds the claims allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782